Order, in so far as appealed from, modified by striking out the specifications marked “ (B) ” and “ (C),” and as so modified affirmed, without costs; examination to proceed at same place and hour upon five days’ notice. The plaintiff sues for the “ reasonable value ” of the work. No “ agreed price ” is alleged. The “ reasonable value ” of the work may not be proved as the order directs. The *648causes of action are based upon no peculiar or special contract showing that the services were valued according to the profits derived therefrom. Lazansky, P. J., Rich, Kapper, Carswell and Soudder, JJ., concur.